546 So.2d 1114 (1989)
In re ESTATE OF Lester PLATT, deceased.
No. 88-0436.
District Court of Appeal of Florida, Fourth District.
July 7, 1989.
Rehearing and Certification Denied August 22, 1989.
Samuel S. Smith and James R. George of Ruden, Barnett, McClosky, Smith, Schuster & Russell, P.A., Miami, for appellants  Patricia Platt Faulkner and Barbara Platt Swanson.
Harry G. Carratt of Morgan, Carratt and O'Conner, P.A., Fort Lauderdale, for appellees  George A. Patterson and NCNB Nat. Bank.
PER CURIAM.
We affirm the award of attorney's fees on the basis of In re: Estate of Warwick, 543 So.2d 449 (Fla. 4th DCA 1989) which holds that Florida Patient's Compensation v. Rowe, 472 So.2d 1145 (Fla. 1985) is not applicable to the determination of attorney's fees and personal representative fees under section 733.617, Florida Statutes (1987). Further, the testimony presented by the experts demonstrated a basis under the statute[1] for the attorneys' and personal representatives' fees awarded, and the trial court's decision will not be disturbed on appeal, absent a clear showing by the appellant that it is contrary to the manifest weight of the evidence. Sheffield v. Davis, 417 So.2d 796 (Fla. 5th DCA 1982), citing In re: Estate of Ryecheck, 323 So.2d 51 (Fla. 3d DCA 1975).
WALDEN, GUNTHER and WARNER, JJ., concur.
NOTES
[1]  Section 733.617, Florida Statutes (1987), provides that reasonable compensation shall be based upon "one or more of the following" criteria set forth in the statute. Appellant contends that the trial court must look at all the criteria before setting the fee. However, it appears that the Legislature specifically rejected that approach when it passed Chapter 76-172 adding the quoted language to the statute. The title to that act states as follows:

An Act relating to the Florida Probate Code: amending § 733.617, Florida Statutes, providing that personal representatives [and] attorneys ... may receive reasonable compensation based upon one or more criteria rather than upon the entire list of current requirements.